Me. Chief Justice McIvee
dissenting. While I concur with Mr. Justice Cary in the conclusions which he has reached on all the points except those specially mentioned herein, I am unable to agree with him as to such points, and will proceed to state briefly the grounds of my dissent.
The fifth, sixth, seventh, and eighth exceptions raised the question whether the Circuit Judge erred in refusing to permit defendants to offer in evidence during the cross-examination of *101one of the plaintiffs’ witnesses certain documents, ,the execution of which had been proved by such witness, not upon the ground that such papers were either incompetent or irrelevant testimony, but solely on the ground that the defendants could not be permitted to offer such evidence at that stage of the trial, but must wait until the plaintiffs had closed their testimony in chief; for it appears in the “Case” that the Circuit Judge was asked by one of the counsel for the plaintiffs, whether he sustained the objection to certain of such testimony only on the ground that it was irrelevant, and that he responded in these words: “I sustain it on the ground that the defendant cannot, at this stage, offer documentary evidence;” and again the Circuit Judge used this language: “I rule that the defendant cannot offer documentary evidence until his time has come — that is, after the plaintiff has closed his case.” It seems to me, therefore, that the Circuit Judge has expressed his ruling in no uncertain terms, and the clear-cut legal question presented for the consideration of this court is, whether such ruling is erroneous.
The case of Willoughby v. Railroad Company, 32 S. C., 410, which does not seem to have been brought to the attention of the Circuit Judge, and, in fact, was not cited by counsel in the argument here, in my opinion, conclusively shows that such ruling was erroneous. So much of that case as relates to the question here under consideration, is so fully set out in the opinion of Mr. Justice Gary, as to supercede the necessity of repeating it here. The fact that the paper there offered in evidence during the cross-examination of one of plaintiffs’ witnesses, and erroneously rejected, was very material to the defence set up by defendant, and, in fact, lay at the foundation of such defence, cannot, in my judgment, affect the principle upon which the ruling there made rested. If the documentary evidence rejected in the present case, ouly on the ground that it was offered at an improper time, was competent and relevant, then defendants had a legal right to have it received, and the denial of such legal right constitutes reversible error, as was said in Willoughby’s case: “If the defendant had the legal right to have the paper read in the first instance, then it was error to *102deny such right, and we are bound so to declare it.” The fact that the rejected evidence — or, to speak more accurately, the most of it — was both competent and relevant, is shown by the fact that all of it, except the mortgage referred to in the sixth exception, was afterwards, when defendants came to offer their evidence, received.
Neither do I think that this court is justified in saying that the error was harmless, for I do not find that the contents of all the documents rejected in the first instance are set out in the “Case.” At all events, it seems to me unsafe to say that the exclusion of competent and relevant evidence at the time it was first offered could result in no harm to the party offering it, if it should be afterwards received; for, as was said in the case of Willoughby, above cited: “It is not difficult to conceive how it may have been a very material matter to the defendant,” to have the documentary evidence in question before the court, “while the plaintiff was undertaking to make out her cause of action.” It seems to me, therefore, that the point made by the exceptions above referred to should be sustained.
Again, I think there was error in receiving any evidence in relation to an offer of compromise, for two reasons: 1st. Because there was no evidence tending to show that Cohen, the person through whom the offer of compromise — or, rather, from whom the inquiry came as to whether a compromise could be made— had the slightest authority from the defendants, or from any person authorized to speak for them, to make any such offer or any such inquiry; and, on the contrary, the testimony tended to show that he had no such authority. 2d. Because, even if Cohen had such authority, it would be clearly incompetent to show that any offer or attempt was made by defendants to obtain a compromise. While it is true that the Circuit Judge did rule that it was not competent for the plaintiff to prove what passed between himself and Cohen in relation to the terms of the offer of compromise, yet at the same time the witness was permitted to testify that a compromise was proposed and rejected. Now it seems to me that the injury to the defendants consisted in allowing proof that a compromise was proposed and rejected; and that the terms of such proposed compromise *103was a wholly immaterial matter. It is very easy to see that in a ease of this kind, where the defence was that the note was a forgery, there was nothing better calculated to prejudice the case of the defendant in the minds of the jury than to show that defendants had made an unsuccessful attempt to compromise. I think, therefore, that it was error to receive any evidence in relation to any proposition of compromise, and hence exceptions nine, ten, and eleven should be sustained.
Judgment affirmed.